DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (JP 03016629 A) (Espacenet translation of specification provided).
Regarding claim 1, Shimada teaches a stirring device (Pg. 1, line 13) comprising: 
a stirring tank (1) including an inner peripheral wall (Fig. 1) which is circular in cross section (Pg. 2, line 56 stating cylindrical container); 
at least one circulating impeller (10, 11) and at least one dispersion blade (13) which are located inside the stirring tank (Fig. 1) and rotatable around a vertical axis independently of each other (see rotation arrows and shafts 4, 5; Pg. 2, lines 53 – 54); and 

wherein the circulating impeller (10, 11) is disposed along the inner peripheral wall of the stirring tank (see modified Fig. 1), and rotates around the vertical axis to form at least a downward flow in a stirring object existing inside the stirring tank (Pg. 2, line 46 – 48, 57), 
wherein the dispersion blade (13) rotates to apply a shear force to the stirring object (Pg. 2, lines 58 – 61), and is disposed at a radially inner position of the stirring tank from the circulating impeller (see modified Fig. 1), and at a position in contact with a flow of the stirring object, which is formed by the circulating impeller (arrows 14, 15 in Fig. 1), and
wherein the guide ring (9) includes an inner peripheral surface facing an outer peripheral edge of the dispersion blade (see modified Fig. 1).

    PNG
    media_image1.png
    984
    926
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 4, Shimada teaches a stirring device (Pg. 1, line 13), wherein a vertical dimension on the inner peripheral surface of the guide ring is larger than a vertical dimension in the outer peripheral edge of the dispersion blade (see modified Fig. 1’).


    PNG
    media_image2.png
    827
    958
    media_image2.png
    Greyscale

Modified Fig. 1’
Regarding claim 5, Shimada teaches a stirring device (Pg. 1, line 13) further comprising:
a baffle (8; Pg. 2, lines 43 – 44; see modified Fig. 1) located above or below (see Fig. 1) the guide ring (9), 
wherein the baffle guides the stirring object to which the shear force is applied by the dispersion blade (13), to a radially outer position from an area surrounded by the inner peripheral surface of the guide ring (see arrows 15 in Fig. 1; Pg. 2, line 60 – 61)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 03016629 A) (Espacenet translation of specification provided) as applied to claim 1 above, and in view of Krivohlavek (US 9643336 B1).
Regarding claim 2, Shimada teaches a stirring device (Pg. 1, line 13) having a dispersion blade (13). However, Shimada fails to teach the dispersion blade including a rotating plate-shaped part, shear teeth disposed in an outer peripheral edge of the plate-shaped part at an interval in a circumferential direction, and at least one fin part protruding at least upward or downward from the plate-shaped part.
Krivohlavek teaches a mixing device (abstract) having a dispersion blade (82; Col. 7, lines 32 – 38; Fig. 7) including a rotating plate-shaped part (86), shear teeth disposed in an outer peripheral edge of the plate-shaped part at an interval in a circumferential direction (88, see Fig. 7), and at least one fin part protruding at least upward or downward from the plate-shaped part (Col. 7, line 65 stating louvers 
Regarding claim 3, Shimada teaches a stirring device (Pg. 1, line 13) having a dispersion blade. However, Shimada fails to teach the dispersion blade including at least one through-hole adjacent to the fin part and penetrating the plate-shaped part. 
Krivohlavek teaches a mixing device (abstract) having a dispersion blade (82; Col. 7, lines 32 – 38; Fig. 7) including at least one through-hole adjacent to the fin part and penetrating the plate-shaped part (94, see Fig. 7). Shimada and Krivohlavek are considered analogous art as they both teach mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Krivohlavek concerning the dispersion blade to encourage movement of materials (Col. 7, line 65) and to decrease mixing/dissolving time (Col. 8, lines 1 – 2) thereby having a more efficient process consuming lower energy and lowering end product cost (Col. 2, lines 29 – 31 and Col. 5, lines 30 – 36).
Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 03016629 A) (Espacenet translation of specification provided).
Regarding claim 6, pertaining to a radial distance between the outer peripheral edge of the dispersion blade and the inner peripheral surface of the guide ring (see modified Fig. 9), it would have been obvious to have discovered an optimal or workable range of ratios with respect to the diameter of the inner peripheral wall in the stirring tank based upon teachings of Shimada as disclosed on Pgs. 2 – 3 (see Comparative and Experimental Examples discussing inner diameter and height in regards to Fig. 1).
Regarding claim 7, pertaining to a vertical dimension on the inner peripheral surface of the guide ring (see modified Fig. 1’), it would have been obvious to have discovered an optimal or workable range of ratios with respect to the diameter of the inner peripheral wall in the stirring tank based upon teachings of Shimada as disclosed on Pgs. 2 – 3 (see Comparative and Experimental Examples discussing inner diameter and height in regards to Fig. 1).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US 10478791 B2) in view of Kubera (US 5972661 A).
Regarding claim 1, Morinaga teaches a stirring device (1) comprising:
a stirring tank (2; Col. 3, line 13) including an inner peripheral wall (2a; Fig. 1) which is circular in cross section (Col. 3, lines 31 – 35); 
at least one circulating impeller (3) and at least one dispersion blade (4) which are located inside the stirring tank (Fig. 1) and rotatable around a vertical axis independently of each other (Col. 3, line 13 – 17); and 
wherein rotation centers of the circulating impeller (3) and the dispersion blade (4) are concentric with each other (see Fig. 1, 34 and 43), 
wherein the circulating impeller (3) is disposed along the inner peripheral wall of the stirring tank (Fig. 1, 2), and rotates around the vertical axis (R3) to form at least a downward flow in a stirring object existing inside the stirring tank (Fig. 3), 
wherein the dispersion blade (4) rotates to apply a shear force to the stirring object (Col. 5, lines 59 – 62), and is disposed at a radially inner position of the stirring tank from the circulating impeller (see Fig. 1), and at a position in contact with a flow of the stirring object, which is formed by the circulating impeller (Fig. 3).

Kubera teaches of the state of current relevant art regarding the use of a guide ring in mixing apparatuses. Kubera discloses a guide ring (20) disposed near a radially outer side of the dispersion blade (Fig. 1) and the guide ring including an inner peripheral surface facing an outer peripheral edge of the dispersion blade (Fig. 1). Morinaga and Kubera are considered analogous art as they both teach mixing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kubera concerning the guide ring in order to create a shear field or pattern of agitation and a pressure gradient producing good circulation (Col. 2, lines 47 – 57). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mortensen et al. (US 20170326516 A1) teaches an apparatus for mixing comprising a vessel, a rotor for providing a first flow and a double agitator for providing a second flow inside the vessel. The double agitator comprises a first agitator arranged to rotate in an outer section of said vessel, and a second agitator arranged to rotate in an inner section of the vessel.
Piras et al. (US 20110144384 A1) teaches a mixing reactor. 
Saita et al. (US 20100331488 A1) teaches tubular flow reactor with a cylindrical channel. 
Omoto (JP H02133425 U) teaches a mixing apparatus with a high-speed rotary stirring blade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774